                                                                         May 20, 2020

                                                                       s/ Daryl Olszewski




                                                            20    MJ    134




telephone and email

       May 20, 2020


             Case 2:20-mj-00134-WED Filed 05/20/20 Page 1 of 16 Document 1
                  AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

       I, Clint Blauser, being duly sworn, hereby depose and say:

      1.       I am a Deputy United States Marshal with the United States Marshals Service

(USMS) and, as such, am charged with enforcing all laws in all jurisdictions of the United States,

its territories and possessions. I have been a member of the United States Marshals Service for

nine years and during that time have been assigned to the U.S. Marshals Fugitive Task Force for

over four years. While assigned to the Fugitive Task Force, I have investigated several hundred

fugitive cases and have located fugitives utilizing methods in electronic surveillance to include

social media accounts.

      2.       This Affidavit is made in support of an application for a search warrant to search

the Target Account, more fully described in Attachment A, for evidence and instrumentalities

for Flight to Avoid Prosecution, in violation of Title 18, United States Code, Section 1073, and

Title 18, United States code, Section 2 (aiding and abetting an offense against the United States).

      3.       The facts set forth in this Affidavit are based upon my personal observations, my

training and experience, and information obtained from other law enforcement agents and

witnesses. This Affidavit is intended to show that there is probable cause to believe that fruits,

instrumentalities, and evidence, more fully described in Attachment B, for the subject offense

will be found in the Target Account, more fully described in Attachment A, and does not

purport to set forth all of my knowledge of or investigation into this matter.

            STORED WIRE AND ELECTRONIC COMMUNICATION ACCESS

      4.       Title 18, United States Code, Chapter 121, Sections 2701 through 2711, is entitled

“Stored Wire and Electronic Communications and Transactional Records Access.”




           Case 2:20-mj-00134-WED Filed 05/20/20 Page 2 of 16 Document 1
       a.     Title 18, United States Code, Section 2703(a) provides, in part:

              A governmental entity may require the disclosure by a provider of
              electronic communication service of the contents of a wire or electronic
              communication, that is in electronic storage in an electronic
              communications system for one hundred and eighty days or less, only
              pursuant to a warrant issued using the procedures described in the Federal
              Rules of Criminal Procedure by a court with jurisdiction over the offense
              under investigation or equivalent State warrant. A governmental entity
              may require the disclosure by a provider of electronic communications
              services of the contents of a wire or electronic communication that has
              been in electronic storage in an electronic communications system for
              more than one hundred and eighty days by the means available under
              subsection (b) of this section.

       b.     Title 18, United States Code, Section 2703(b) provides, in part:

              (1) A governmental entity may require a provider of remote computing
              service to disclose the contents of any electronic communication to which
              this paragraph is made applicable by paragraph (2) of this subsection
                      (A) without required notice to the subscriber or customer, if the
                      governmental entity obtains a warrant issued using the procedures
                      described in the Federal Rules of Criminal Procedure by a court
                      with jurisdiction over the offense under investigation or equivalent
                      State warrant .

              (2) Paragraph (1) is applicable with respect to any wire or electronic
              communication that is held or maintained on that service

                      (A) on behalf of, and received by means of electronic transmission
                      from (or created by means of computer processing of
                      communications received by means of electronic transmission
                      from), a subscriber or customer of such remote computer service;
                      and
                      (B) solely for the purpose of providing storage or computer
                      processing services to such subscriber or customer, if the provider
                      is not authorized to access the contents of any such
                      communications for purposes of providing any services other than
                      storage or computer processing.
       c.     The government may also obtain records and other information pertaining

to a subscriber to or customer of electronic communication service or remote computing

service by way of a search warrant. See 18 U.S.C. § 2703(c)(1)(A). No notice to the

subscriber or customer is required. See 18 U.S.C. § 2703(c)(3).

                                        2

 Case 2:20-mj-00134-WED Filed 05/20/20 Page 3 of 16 Document 1
       d.      The statute permits the warrant to be served on the provider, who will then

disclose the relevant records to the officer, who need not be onsite at the time the search

is executed. Title 18, United States Code, Section 2703(g), provides, in part:

       Presence of Officer Not Required -- Notwithstanding section 3105 of this title,
       the presence of an officer shall not be required for service or execution of a search
       warrant issued in accordance with this chapter requiring disclosure by a provider
       of electronic communications service or remote computing service of the contents
       of communications or records or other information pertaining to a subscriber to or
       customer of such service.
       e.      Title 18, United States Code, Section 2711, provides, in part:
               As used in this chapter
               (1) the terms defined in section 2510 of this title have, respectively, the
               definitions given such terms in that section;
               (2) the term “remote computing service” means the provision to the public
               of computer storage or processing services by means of an electronic
               communications system.
       f.      Title 18, United States Code, Section 2510, provides, in part:
                (8) “contents,” when used with respect to any wire, oral, or electronic
                communication, includes any information concerning the substance,
                purport, or meaning of that communication; . . .
               (14) “electronic communications system” means any wire, radio,
               electromagnetic, photo optical or photo electronic facilities for the
               transmission of wire or electronic communications, and any computer
               facilities or related electronic equipment for the electronic storage of such
               communications; . . .
               (15) “electronic communication service” means any service which
               provides to users thereof the ability to send or receive wire or electronic
               communications; . . .
               (17) “electronic storage” means
                       (A) any temporary, intermediate storage of a wire or electronic
                       communication incidental to the electronic transmission thereof;
                       and
                       (B) any storage of such communication by an electronic
                       communication service for purposes of backup protection of such
                       communication.

                                          3

 Case 2:20-mj-00134-WED Filed 05/20/20 Page 4 of 16 Document 1
                         FACEBOOK TECHNICAL BACKGROUND

       5.      Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts through which users can share written news, photographs, videos, and other

information with other Facebook users, and sometimes with the general public.

       6.      Facebook asks users to provide basic contact information, either during the

registration process or thereafter. This information may include the user’s full name, birth date,

contact e-mail addresses, physical address (including city, state, and zip code), telephone

numbers, screen names, websites, and other personal identifiers. Facebook also assigns a user

identification number to each account.

       7.      Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information in the user’s account available only to himself or herself, to

other specified Facebook users, to all Facebook users, or to anyone with access to the Internet,

including people who are not Facebook users. Facebook accounts also include other account

settings that users can adjust to control, for example, the types of notifications they receive from

Facebook. Depending on the user’s privacy settings, Facebook may also obtain and store the

physical location of the user’s device(s) as they interact with the Facebook service on those

device(s).

       8.      Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. A Facebook user can also

connect directly with individual Facebook users by sending each user a “Friend Request.” If the

recipient of a “Friend Request” accepts the request, then the two users will become “Friends” for



                                                  4

         Case 2:20-mj-00134-WED Filed 05/20/20 Page 5 of 16 Document 1
purposes of Facebook and can exchange communications or view information about each other.

Each Facebook user’s account includes a list of that user’s “Friends” and a “Mini-Feed,” which

highlights information about the user’s “Friends,” such as profile changes, upcoming events, and

birthdays.

       9.      Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

“events,” such as social occasions, by listing the event’s time, location, host, and guest list. A

particular user’s profile page also includes a “Wall,” which is a space where the user and his or

her “Friends” can post messages, attachments, and links that will typically be visible to anyone

who can view the user’s profile.

       10.     Facebook has a Photos application, where users can upload an unlimited number

of albums and photos. Another feature of the Photos application is the ability to “tag” (i.e., label)

other Facebook users in a photo or video. When a user is tagged in a photo or video, he or she

receives a notification of the tag and a link to see the photo or video. For Facebook’s purposes, a

user’s “Photoprint” includes all photos uploaded by that user that have not been deleted, as well

as all photos uploaded by any user that have that user tagged in them.

       11.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on

Facebook, which also stores copies of messages sent by the recipient, as well as other

information. Facebook users can also post comments on the Facebook profiles of other users or




                                                  5

         Case 2:20-mj-00134-WED Filed 05/20/20 Page 6 of 16 Document 1
on their own profiles; such comments are typically associated with a specific posting or item on

the profile.

          12.   Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs (“blogs”), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger.

          13.   The Facebook Gifts feature allows users to send virtual “gifts” to their friends that

appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other “pokes,” which

are free and simply result in a notification to the recipient that he or she has been “poked” by the

sender.

          14.   In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications on the Facebook platform. When a Facebook user

accesses or uses one of these applications, an update about that the user’s access or use of that

application may appear on the user’s profile page.

          15.   Some Facebook pages are affiliated with groups of users, rather than one

individual user. Membership in the group is monitored and regulated by the administrator or

head of the group, who can invite new members and reject or accept requests by users to enter.

Facebook can identify all users who are currently registered to a particular group and can

identify the administrator and creator of the group. Facebook also assigns a group identification

number to each group. Facebook uses the term “Group Contact Info” to describe the contact

information for the group’s creator and administrator, as well as the current status of the group

profile page.




                                                  6

           Case 2:20-mj-00134-WED Filed 05/20/20 Page 7 of 16 Document 1
       16.     Facebook uses the term “Neoprint” to describe an expanded view of a given user

profile. The “Neoprint” for a given user can include the following information from the user’s

profile: profile contact information; Mini-Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups’ Facebook group identification numbers; future and past event postings;

rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access

and use of Facebook applications.

       17.     Facebook also retains IP address logs for a given user ID or IP address. These

logs may contain information about the actions taken by the user ID or IP address on Facebook,

including information about the type of action, the date and time of the action, and the user ID

and IP address associated with the action.

       18.     Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service used, and the means and source of any payments associated with the service

(including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their account, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well records of any actions taken by the

provider or user as a result of the communications.

       19.     Therefore, the computers of Facebook are likely to contain all the material just

described, including stored electronic communications and information concerning subscribers



                                                 7

         Case 2:20-mj-00134-WED Filed 05/20/20 Page 8 of 16 Document 1
and their use of Facebook, such as account access information, transaction information, and

account application.

                                       PROBABLE CAUSE

       20.     On January 10, 2020, a criminal complaint (Case No. 20-mj-834 (WEC)) and

arrest warrant were issued charging David Quinones-Rios in the Eastern District of Wisconsin

and elsewhere with conspiracy to possess with the intent to distribute, controlled substances, in

violation of Title 21 U.S.C. Section 846; possession with intent to distribute and distribution of

controlled substances in violation of Title 21, United States Code Section 841(a)(1); attempt to

possess with intent to distribute and to distribute controlled substances in violation of Title 21,

United States Code, Section 846; use of communications facilities to facilitate controlled

substance felonies, in violation of Title 21, United States Code Section 843(b), conspiracy to

launder monetary instruments in violation of Title 18, United States Code, Section 1956(h); and

money laundering in violation of Title 18 United States Code, Sections 1956(a)(1)(B)(i), and 2.

On February 11, 2020, a grand jury sitting in the Eastern District of Wisconsin returned a forty-

four count indictment (Case No. 20-CR-30) against David Joel Quinones-Rios and twenty-five

other codefendants. Quinones-Rios is charged in Count One of the indictment which alleges that

he and others known and unknown to the grand jury conspired to possess with the intent to

distribute and to distribute five kilograms or more of a mixture and substance containing a

detectable amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 846 and 841(b)(1)(A; and, Count Seven of the indictment which alleges

that he and others known and unknown to the grand jury conspired to launder monetary

instruments in violation of Title 18, United States Code, Section 1956(h).




                                                  8

         Case 2:20-mj-00134-WED Filed 05/20/20 Page 9 of 16 Document 1
       21.     On January 15, 2020, law enforcement officers executed a search warrant in

relation to the above-referenced criminal complaint at a residential property located at GPS

coordinates: 18.4068300. -67.173210, in Aguada, Puerto Rico, which had been identified as

Quinones-Rios’ residence. Codefendants who live nearby, including David Quinones-Quinones

(Quinones-Rios’ father), were arrested on January 15, 2020 as well. Since the issuance of

Quinones-Rios’ arrest warrant in this case, Quinones-Rios has eluded apprehension by law

enforcement authorities and is a fugitive. Given the search of Quinones-Rios’ residence and the

apprehension of nearby coconspirators, there is reason to believe that Quinones-Rios is aware of

his pending federal charges and has fled in violation of Title 18, United States Code, Section

1073 (Flight to Avoid Prosecution). There is also probable cause to believe that the information

described in Attachment B will assist law enforcement in arresting Quinones-Rios, who is a

person to be arrested” within the meaning of Federal Rule of Criminal Procedure 41(c)(4).

       22.     On January 16, 2020, your Affiant conducted a public search of Facebook.com

and located the profile user name “Rios Davito” with url:

https://www.facebook.com/davito.rios.56 (i.e. Target Account). In addition, at the same time

through a public Facebook Inc. website, your Affiant located the corresponding Facebook ID for

the Target Account. Based upon a comparison with known photographs of Quinones-Rios

maintained by the U.S. Marshals Service and Drug Enforcement Administration (DEA), publicly

posted images of the user of the Target Account appear to be that of Quinones-Rios.

Furthermore, the Facebook user name, “Rios Davito” and the url containing “davito.rios.56,”

appear to be derivations of Quinones-Rios’ name. Based upon the investigation and contact with

case agents, your Affiant is also aware that David Quinones-Rios uses the nickname “Davito”

which is also contained within the account name.



                                                9

        Case 2:20-mj-00134-WED Filed 05/20/20 Page 10 of 16 Document 1
       23.     Your Affiant was also able to publicly view images associated with the Target

Account’s timeline. Your Affiant located a post timestamped on January 2, 2020, depicting

David Quinones-Rios standing with co-defendant Hector Yamil Rodriguez-Rodriguez.

       24.     The account “Rios Davito” initially remained active until the last post on January

15, 2020, at approximately 1:57 a.m. that stated, “Every day that passes comes out a piggy every

day i count with less.”

       25.     On January 24, 2020, Pen Register and Trap and Trace orders were signed by the

Honorable Magistrate Judge Nancy Joseph. Your affiant served Facebook, Inc. with the orders.

On January 27, 2020, Facebook provided a notification to your Affiant that indicated another

user attempted to message Quinones-Rios; however, no IP Addresses were generated, suggesting

no activity on his account since January 15, 2020 (the date all arrest warrants were executed).

       26.     Subsequently, On March 23, 2020, Pen Register and Trap and Trace Extension

orders were signed by the Honorable Magistrate Judge William Duffin. Your Affiant served

Facebook Inc. with the orders.

       27.     On April 12, 2020, your affiant received multiple notifications from Facebook,

Inc. A review of these notifications revealed that the Target Account messaged other Facebook

users that generated IP Addresses. This activity has occurred every few days through the

present.

       28.     Based on your affiant’s training and experience in locating and apprehending

potentially violent fugitives, the data being sought by this warrant will assist in locating

Quinones-Rios. Because successful apprehensions, particularly of violent fugitives, often rely on

the element of surprise and on taking the fugitive by unaware, it is often necessary to attempt an

arrest during nighttime or the early morning hours, when most people are sleeping. Further,



                                                 10

           Case 2:20-mj-00134-WED Filed 05/20/20 Page 11 of 16 Document 1
apprehension tactical plans often change at the last minute based on unexpected movements or

other behavior of the target. Therefore, I cannot predict in advance when this data would need to

be accessed, and would need access to the data at all times of the day or night in order to ensure a

safe and successful apprehension.

       29.     As of the date of this affidavit, Quinones-Rios’ whereabouts remain unknown,

and the arrest warrant remains active.

                                         CONCLUSION

       30.     Based on the facts set forth in this Affidavit, your Affiant submits that there is

probable cause to believe that the subject accounts contain the fruits, instrumentalities, and

evidence of the subject offense.




                                                 11

        Case 2:20-mj-00134-WED Filed 05/20/20 Page 12 of 16 Document 1
                                     ATTACHMENT A


       This warrant applies to information associated with the following Facebook username

and user ID which is stored at premises owned, maintained, controlled, or operated by Facebook

Inc., a company headquartered at 1610 Willow Road, Menlo Park, California.


       User name Rios Davito, Facebook User ID: 100013585895525.




        Case 2:20-mj-00134-WED Filed 05/20/20 Page 13 of 16 Document 1
                                      ATTACHMENT B

                                Particular Things to be Seized

I.     Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession, custody,

or control of Facebook Inc. (“Facebook”), including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for the user ID listed in Attachment A from January 15,

2020, through the present:

       (a)     All contact and personal identifying information, including Rios Davito

               corresponding to Facebook ID 100013585895525,

               https://www.facebook.com/davito.rios.56: full name, user identification

               number, birth date, gender, contact e-mail addresses, Facebook passwords,

               Facebook security questions and answers, physical address (including city, state,

               and zip code), telephone numbers, screen names, websites, and other personal

               identifiers.

       (b)     All activity logs for the account and all other documents showing the user’s posts

               and other Facebook activities from January 15, 2020 to the present;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them from January 15, 2020 to

               the present, including Exchangeable Image File (“EXIF”) data and any other

               metadata associated with those photos and videos;

       (d)     All profile information; News Feed information; status updates; links to videos,




        Case 2:20-mj-00134-WED Filed 05/20/20 Page 14 of 16 Document 1
      photographs, articles, and other items; Notes; Wall postings; friend lists, including

      the friends’ Facebook user identification numbers; groups and networks of which

      the user is a member, including the groups’ Facebook group identification

      numbers; future and past event postings; rejected “Friend” requests; comments;

      gifts; pokes; tags; and information about the user’s access and use of Facebook

      applications;

(e)   All records or other information regarding the devices and internet browsers

      associated with, or used in connection with, the user ID, including the hardware

      model, operating system version, unique device identifiers, mobile network

      information, and user agent string;

(f)   All other records of communications and messages made or received by the user,

      including all Messenger activity, private messages, chat history, video and voice

      calling history, and pending “Friend” requests;

(g)   All “check ins” and other location information;

(h)   All IP logs, including all records of the IP addresses that logged into the account;

(i)   All records of the account’s usage of the “Like” feature, including all Facebook

      posts and all non-Facebook webpages and content that the user has “liked”;

(j)   All information about the Facebook pages that the account is or was a “fan” of;

(k)   All past and present lists of friends created by the account;

(l)   All records of Facebook searches performed by the account;

(m)   All information about the user’s access and use of Facebook Marketplace;

(n)   The types of service utilized by the user;

(o)   The length of service (including start date) and the means and source of any



                                       14

 Case 2:20-mj-00134-WED Filed 05/20/20 Page 15 of 16 Document 1
       payments associated with the service (including any credit card or bank account

       number);

(p)    All privacy settings and other account settings, including privacy settings for

       individual Facebook posts and activities, and all records showing which Facebook

       users have been blocked by the account;

(q)    All records pertaining to communications between Facebook and any person

       regarding the user or the user’s Facebook account, including contacts with support

       services and records of actions taken.

Facebook Inc. is hereby ordered to disclose the above information to the government

within fourteen (14) days of service of this warrant.




                                         15

 Case 2:20-mj-00134-WED Filed 05/20/20 Page 16 of 16 Document 1
